182 F.2d 1020
Abraham LENOBLE, Bankrupt-Appellant,v.Margaret KANE, now known as Margaret Halpin, asAdministratrix of the goods, chattels and creditsof Bernard Kane, deceased, ObjectingCreditor-Appellee.
No. 238, Docket 21675.
United States Court of Appeals Second Circuit.
Submitted June 6, 1950.Decided June 23, 1950.

David Krause, New York City, Jacob W. Friedman, New York City, of counsel, for Abraham Lenoble, bankrupt-appellant.
Samuel Komoroff, New York City, Harry Malter, New York City, of counsel; Phillip L. Winter, New York City, on the brief, for Margaret Kane, objecting creditor-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on the ground that the disposition of the proceeding by the referee and the court below is clear in view of the terms of the statute.  See United States v. Lynch, 7 Cir., 180 F.2d 696.